8. Pakistan (vote)
Joint motion for a resolution:
- Before the vote on paragraph 1:
on behalf of the PSE Group. - Mr President, as Chairman of the Delegation for relations with the countries of South Asia, I led negotiations on this compromise text. I recognise that it is a sensitive issue and it is important that we all recognise the situation in Pakistan. I think the whole House will want to send a strong, unified message to General Musharraf.
In the spirit of compromise and, I hope, to win the support of the whole House, I would like to propose the following oral amendment. In recital A, we refer to President Musharraf 'suspending the Constitution and the rule of law and replacing them with martial law'. I would like to propose that we say that he has replaced them 'by the state of emergency, de facto martial law'. Then, in line with the suggestions made by other colleagues, in three other places, paragraphs 1, 10 and 11, we should replace 'martial law' with 'the state of emergency'. I hope that will command the full support of the House.
(The oral amendment was accepted)